ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                   )
                                                  )
    Powell Industries Inc.                        )      ASBCA No. 61730
                                                  )
    Under Contract No. FA4528-18-C-4001           )

    APPEARANCE FOR THE APPELLANT:                        Mr. Curtis A. Powell
                                                          President

    APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                          Air Force Deputy Chief Trial Attorney
                                                         Erika L. Whelan Retta, Esq.
                                                         Maj Michelle E. Gregory, USAF
                                                          Trial Attorneys

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: January 7, 2019




            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 6173 0, Appeal of Powell Industries
    Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals
i
I                                                                                                 I
I                                                                                                 I